ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

REPARATION DES DOMMAGES
SUBIS AU SERVICE
DES NATIONS UNIES

AVIS CONSULTATIF DU 11 AVRIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

REPARATION FOR INJURIES
SUFFERED IN THE SERVICE
OF THE UNITED NATIONS

ADVISORY OPINION OF APRIL 11th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent avis doit étre cité comme suit:

« Réparation des dommages subis au service des Nations Unies,
Avis consultatif: C. I. J. Recueil 1949, . 174. »

This Opinion should be cited as follows :

‘Reparation for injuries suffered in the service of the United Nations,
Advisory Opinion: I.C.J. Reports 1949, p. 174.”

 

Sales number 17

 

 

 
174

INTERNATIONAL COURT OF JUSTICE

1949.
April r1th.

YEAR 1949. | General List.

April 11th, 1949.

REPARATION FOR INJURIES
SUFFERED IN THE SERVICE
OF THE UNITED NATIONS

Injuries suffered by agents of United Nations in course of per-
formance of duties.—Damage to United Nations ——Damage to agents.
—Capacity of United Nations to bring claims for reparation due
in respect of both—International personality of United Nations —
Capacity as necessary implication arising from Charter and activities
of United Nations ——Functional protection of agents.—Claim against
a Member of the United Nations.—Claim against a non-member —
Reconciliation of claim by national State and claim by United Nations,
—Claim by United Nations against agent’s national State.

ADVISORY OPINION.

Present: President BASDEVANT; Vice-President (GUERRERO ;

Judges ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
Zoriéi¢é, DE VisscHER, Sir Arnold McNarr, KLAESTAD,
BADAWI PASHA, KRYLOV, READ, Hsu Mo, AZEVEDO.
OPIN, OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 175

THE COURT,
composed as above,
gives the following advisory opinion :

On December 3rd, 1948, the General Assembly of the United
Nations adopted the following Resolution :

“Whereas the series of tragic events which have lately befallen
agents of the United Nations engaged in the performance of their
duties raises, with greater urgency than ever, the question of
the arrangements to be made by the United Nations with a view
to ensuring to its agents the fullest measure of protection in the
future and ensuring that reparation be made for the injuries
suffered ; and

Whereas it is highly desirable that the Secretary-General should
be able to act without question as efficaciously as possible with
a view to obtaining any reparation due; therefore

The General Assembly

Decides to submit the following legal questions to the Inter-
national Court of Justice for an advisory opinion :

‘I. In the event of an agent of the United Nations in the
performance of his duties suffering injurv in circumstances
involving the responsibility of a State, has the United Nations,
as an Organization, the capacity to bring an international
claim against the responsible de jure or de facto government
with a view to obtaining the reparation due in respect of the
damage caused (a) to the United Nations, (b) to the victim
or to persons entitled through him ?

II. In the event of an affirmative reply on point I (b), how
is action by the United Nations to be reconciled with such
rights as may be possessed by the State of which the victim
is a national ?’

Instructs the Secretary-General, after the Court has given its

opinion, to prepare proposals in the light of that opinion, and to
submit them to the General Assembly at its next regular session.”

In a letter of December 4th, 1948, filed in the Registry on
December 7th, the Secretary-General of the United Nations for-
warded to the Court a certified true copy of the Resolution of
the General Assembly. On December roth, in accordance with
paragraph 1 of Article 66 of the Statute, the Registrar gave notice
of the Request to all States entitled to appear before the Court.
On December 11th, by means of a special and direct communi-
cation as provided in paragraph 2 of Article 66, he informed these
States that, in an Order made on the same date, the Court had

5
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 176

stated that it was prepared to receive written statements on the
questions before February 14th, 1949, and to hear oral statements
on March 7th, 1949.

Written statements were received from the following States:
India, China, United States of America, United Kingdom of
Great Britain and Northern Ireland, and France. These state-
ments were communicated to all States entitled to appear before the
Court and to the Secretary-General of the United Nations. In
the meantime, the Secretary-General of the United Nations,
having regard to Article 65 of the Statute (paragraph 2 of which
provides that every- question submitted for an opinion shall be
accompanied by all documents likely to throw light upon it), had
sent to the Registrar the documents which are enumerated in the
list annexed to this Opinion.

Furthermore, the Secretary-General of the United Nations and
the Governments of the French Republic, of the United Kingdom
and of the Kingdom of Belgium informed the Court that they
had designated representatives to present oral statements.

In the course of public sittings held on March 7th, 8th and gth,
1949, the Court heard the oral statements presented

on behalf of the Secretary-General of the United Nations by
Mr. Ivan Kerno, Assistant Secretary-General in charge of the
Legal Department as his Representative, and by Mr. A. H. Feller,
Principal Director of that Department, as Counsel ;

on behalf of the Government of the Kingdom of Belgium, by
M. Georges Kaeckenbeeck, D.C.L., Minister Plenipotentiary of
His Majesty the King of the Belgians, Head of the Division for
Peace Conferences and International Organization at the Ministry
for Foreign Affairs, Member of the Permanent Court of Arbitration ;

on behalf of the Government of the French Republic, by
M. Charles Chaumont, Professor of Public International Law at
the Faculty of Law, Nancy ; Legal Adviser to the Ministry for
Foreign Affairs ;

on behalf of the Government of the United Kingdom of Great ©
Britain and Northern Ireland by Mr. G. G. Fitzmaurice, Second
Legal Adviser to the Foreign Office.

*
* *

The first question asked of the Court is as follows :

“In the event of an agent of the United Nations in the per-
formance of his duties suffering injury in circumstances involving
the responsibility of a State, has the United Nations, as an
Organization, the capacity to bring an international claim against

6
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 177

the responsible de jure or de facto government with a view to
obtaining the reparation due in respect of the damage caused
(a) to the United Nations, (b) to the victim or to persons entitled
through him 2?”

It will be useful to make the following preliminary observations :

(a) The Organization of the United Nations will be referred to
usually, but not invariably, as “‘the Organization”.

(6) Questions I (a) and I (6) refer to ‘‘an international claim
against the responsible de jure or de facto government”. The Court
understands that these questions are directed to claims against a
State, and will, therefore, in this opinion, use the expression ‘‘State”’

“defendant State”.

To The Court understands the word ‘ “agent” in the most liberal
sense, that is to say, any person who, whether a paid official or not,
and whether permanently employed or not, has been charged by
an organ of the Organization with carrying out, or helping to carry
out, one of its functions—in short, any person through whom it acts.

(d) As this question assumes an injury suffered in such circum-
stances as to involve a State’s responsibility, it must be supposed,
for the purpose of this Opinion, that the damage results from a
failure by the State to perform obligations of which the purpose
is to protect the agents of the Organization in the performance of
their duties.

(e) The position of a defendant State which is not a member of
the Organization is dealt with later, and for the present the Court
will assume that the defendant State is a Member of the Organization.

*
* *

The questions asked of the Court relate to the “‘capacity to bring
an international claim”; accordingly, we must begin by defining
what is meant by that capacity, and consider the characteristics
of the Organization, so as to determine whether, in general, these
characteristics do, or do not, include for the Organization a right to
present an international claim.

Competence to bring an international claim is, for those possessing
it, the capacity to resort to the customary methods recognized by
international law for the establishment, the presentation and the
settlement of claims. Among these methods may be mentioned
protest, request for an enquiry, negotiation, and request for sub-
mission to an arbitral tribunal or to the Court in so far as this may
be authorized by the Statute.

This capacity certainly belongs to the State ; a State can bring an
international claim against another State. Such a claim takes the
form of a claim between two political entities, equal in law, similar

7
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 178

in form, and both the direct subjects of international law. It is
dealt with by means of negotiation, and cannot, in the present state
of the law as to international jurisdiction, be submitted to a tribunal,
except with the consent of the States concerned.

When the Organization brings a claim against one of its Members,
this claim will be presented in the same manner, and regulated
by the same procedure. It may, when necessary, be supported
by the political means at the disposal of the Organization. In
these ways the Organization would find a method for securing
the observance of its rights by the Member against which it has
a claim.

But, in the international sphere, has the Organization such
a nature as involves the capacity to bring an international claim ?
In order to answer this question, the Court must first enquire
whether the Charter has given the Organization such a. position
that it possesses, in regard to its Members, rights which it is entitled
to ask them to respect. In other words, does the Organization
possess international personality ? This is no doubt a doctrinal
expression, which has so.netimes given rise to controversy. But
it will be used here to mean that if the Organization is recognized
as having that personality, it is an entity capable of availing itself
of obligations incumbent upon its Members.

To answer this question, which is not settled by the actual
terms of the Charter, we must consider what characteristics it
was intended thereby to give to the Organization.

The subjects of law in any legal system are not necessarily
identical in their nature or in the extent of their rights, and their
nature depends upon the needs of the community. Throughout
its history, tue development of international law has been influenced
by the requirements of international life, and the progressive
increase in the collective activities of States has already given rise
to instances of action upon the international plane by certain
entities which are not States. This development culminated
in the establishment in June 1945 of an international organization
whose purposes and principles are specified in the Charter of the
United Nations. But to achieve these ends the attribution of
international personality is indispensable.

The Charter has not been content to make the Organization
created by it merely a centre “for harmonizing the actions of nations
in the attainment of these common ends” (Article I, para. 4).
It has equipped that centre with organs, and has given it special
tasks. It has defined the position of the Members in relation to
the Organization by requiring them to give it every assistance in
any action undertaken by it (Article 2, para. 5), and to accept and
carry out the decisions of the Security Council ; by authorizing the
General Assembly to make recommendations to the Members ;

8
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 179

by giving the Organization legal capacity and privileges and
immunities in the territory of each of its Members ; and by providing
for the conclusion of agreements between the Organization and its
Members. Practice—in particular the conclusion of conventions
to which the Organization is a party—has confirmed this character
of the Organization, which occupies a position in certain respects
in detachment from its Members, and whichis under a duty to
remind them, if need be, of certain obligations. It must be added
that the Organization is a political body, charged with political
tasks of an important character, and covering a wide field namely,
the maintenance of international peace and security, the develop-
ment of friendly relations among nations, and the achievement of
international co-operation in the solution of problems of an economic,
social, cultural or humanitarian character (Article x) ; and in dealing
with its Members it employs political means. The “Convention
on the Privileges and Immunities of the United Nations’’ of 1946
creates rights and duties between each of the signatories and the
Organization (see, in particular, Section 35). It is difficult to see
how such a convention could operate except upon the international
plane and as between parties possessing international personality.

In the opinion of the Court, the Organization was intended to
exercise and enjoy, and is in fact exercising and enjoying,
functions and rights which can only be explained on the basis
of the possession of a large measure of international personality
and the capacity to operate upon an international plane. It
is at present the supreme type of international organization, and
it could not carry out the intentions of its founders if it was devoid
of international personality. It must be acknowledged that its
Members, by entrusting certain functions to it, with the attendant
duties and responsibilities, have clothed it with the competence
required to enable those functions to be effectively discharged.

Accordingly, the Court has come to the conclusion that the
Organization is an international person. That is not the same
thing as saying that it is a State, which it certainly is not, or that
its legal personality and rights and duties are ‘the same as those
of a State. Still less is it the same thing as saying that it is “a
super-State”, whatever that expression may mean. It does not
even imply that all its rights and duties must be upon the inter-
national plane, any more than all the rights and duties of a State
must be upon that plane. What it does mean is that it is a subject
of international law and capable of possessing international rights
and duties, and that it has capacity to maintain its rights by
bringing international claims.

 

The next question is whether the sum of the international rights
of the Organization comprises the right to bring the kind of inter-
national claim described in the Request for this Opinion. That
is a claim against a State to obtain reparation in respect of the

9
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 180

damage caused by the injury of an agent of the Organization in
the course of the performance of his duties. Whereas a State
possesses the totality of international rights and duties recognized
by international law, the rights and duties of an entity such as
the Organization must depend upon its purposes and functions
as specified or implied in its constituent documents and developed
in practice. The functions of the Organization are of such a
character that they could not be effectively discharged if they
involved the concurrent action, on the international plane, of
fifty-eight or more Foreign Offices, and the Court concludes that
the Members have endowed the Organization with capacity to
bring international claims when necessitated by the discharge of
its functions.

What is the position as regards the claims mentioned in the
request for an opinion? Question I is divided into two points,
which must be considered in turn.

*
* *

Question I (a) is as follows:

“In the event of an agent of the United Nations in the per-
formance of his duties suffering injury in circumstances involving
the responsibility of a State, has the United’ Nations, as an
Organization, the capacity to bring an international claim against
the responsible de jure or de facto government with a view to
obtaining the reparation due in respect of the damage caused
(a) to the United Nations... ?”

The question is concerned solely with the reparation of damage
caused to the Organization when one of its agents suffers injury at
the same time. It cannot be doubted that the Organization has the
capacity to bring an international claim against one of its Mem-
bers which has caused injury to it by a breach of its international
obligations towards it. The damage specified in Question I (a)
means exclusively damage caused to the interests of the Organiza-
tion itself, to its administrative machine, to its property and
assets, and to the interests of which it is the guardian. It is clear
that the Organization has the capacity to bring a claim for this
damage. As the claim is based on the breach of an international
obligation on the part of the Member held responsible by the Organ-
ization, the Member cannot contend that this obligation is governed
by municipal law, and the Organization is justified in giving its
claim the character of an international claim.

When the Organization has sustained damage resulting from a
breach by a Member of its international obligations, it is impossible
to see how it can obtain reparation unless it possesses capacity to
bring an international claim. It cannot be supposed that in such
an event all the Members of the Organization, save the defendant

Io
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) IBI

State, must combine to bring a claim against the defendant for the
damage suffered by the Organization.

The Court is not called upon to determine the precise extent of
the reparation which the Organization would be entitled to recover.
It may, however, be said that the measure of the reparation should
depend upon the amount of the damage which the Organization
has suffered as the result of the wrongful act or omission of the
defendant State and should be calculated in accordance with the
rules of international law. Amongst other things, this damage
would include the reimbursement of any reasonable compensation
which the Organization had to pay to its agent or to persons entitled
through him. Again, the death or disablement of one of its agents
engaged upon a distant mission might involve very considerable
expenditure in replacing him. These are mere illustrations, and
the Court cannot pretend to forecast all the kinds of damage which
the Organization itself might sustain.

*
* *

Question I (b) is as follows :

... has the United Nations, as an Organization, ‘the capacity to
bring an international claim .... in respect of the damage caused
. (6) to the victim or to persons entitled through him ?”

In dealing with the question of law which arises out of Question
I (0), it is unnecessary to repeat the considerations which led to an
affirmative answer being given to Question I (a). It can now be
assumed that the Organization has the capacity to bring a claim on
the international plane, to negotiate, to conclude a special agreement
and to prosecute a claim before an international tribunal. The only
legal question which remains to be considered is whether, in the
course of bringing an international claim of this kind, the Organiza-
tion can recover “the reparation due in respect of the damage caused
…. to the victim....”.

The traditional rule that diplomatic protection is exercised by
the national State does not involve the giving of a negative answer
to Question I (6).

In the first place, this rule applies to claims brought by a State.
But here we have the different and new case of a claim that would
be brought by the Organization.

In the second place, even in inter-State relations, there are impor-
tant exceptions to the rule, for there are cases in which protection
may be exercised by a State on behalf of persons not having its
nationality.

In the third place, the rule rests on two bases. The first is that
the defendant State has broken an obligation towards the national
State in respect of its nationals. The second is that only the party

II
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 182

to whom an international obligation is due can bring a claim in
respect of its breach. This is precisely what happens when the
Organization, in bringing a claim for damage suffered by its agent,
does so by invoking the breach of an obligation towards itself.
Thus, the rule of the nationality of claims affords no reason against
recognizing that the Organization has the right to bring a claim for
the damage referred to in Question I (6). On the contrary, the
principle underlying this rule leads to the recognition of this capacity
as belonging to the Organization, when the Organization invokes, as
the ground of its claim, a breach of an obligation towards itself.

Nor does the analogy of the traditional rule of diplomatic protec-
tion of nationals abroad justify in itself an affirmative reply. It
is not possible, by a strained use of the concept of allegiance,
to assimilate the legal bond which exists, under Article 100 of
the Charter, between the Organization on the one hand, and the
Secretary-General and the staff on the other, to the bond of
nationality existing between a State and its nationals.

The Court is here faced with a new situation. The questions
to which it gives rise can only be solved by realizing that the situa-
tion is dominated by the provisions of the Charter considered in
the light of the principles of international law.

The question lies within the limits already established; that is
to say it presupposes that the injury for which the reparation is
demanded arises from a breach of an obligation designed to help an
agent of the Organization in the performance of his duties. It is
not a case in which the wrongful act or omission would merely
constitute a breach of the general obligations of a State concerning
the position of aliens; claims made under this head would be within
the competence of the national State and not, as a general rule,
within that of the Organization.

The Charter does not expressly confer upon the Organization
the capacity to include, in its claim for reparation, damage caused
to the victim or to persons entitled through him. The Court must
therefore begin by enquiring whether the provisions of the Charter
concerning the functions of the Organization, and the part played
by its agents in the performance of those functions, imply for
the Organization power to afford its agents the limited protection
that would consist in the bringing of a claim on their behalf for
reparation for damage suffered in such circumstances. Under
international law, the Organization must be deemed to have those
powers which, though not expressly provided in the Charter, are
conferred upon it by necessary implication. as being essential to
the performance of its duties. This principle of law was applied
by the Permanent Court of International Justice to the International
Labour Organization in its Advisory Opinion No. 13 of July 23rd,

I2
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 183

1926 (Series B., No. 13, p. 18), and must be applied to the United
Nations.

Having regard to its purposes and functions already referred
to, the Organization may find it necessary, and has in fact found
it necessary, to entrust its agents with important missions to
be performed in disturbed parts of the world. Many missions,
from their very nature, involve the agents in unusual dangers
to which ordinary persons are not exposed. For the same reason,
the injuries suffered by its agents in these circumstances will
sometimes have occurred in such a manner that their national
State would not be justified in bringing a claim for reparation
on the ground of diplomatic protection, or, at any rate, would
not feel disposed to do so. Both to ensure the efficient and
independent performance of these missions and to afford effective
support to its agents, the Organization must provide them with
adequate protection.

This need of protection for the agents of the Organization,
as a condition of the performance of its functions, has already
been realized, and the Preamble to the Resolution of December 3rd,
1948 (supra, p. 175), shows that this was the unanimous view of
the General Assembly.

For this purpose, the Members of the Organization have entered
into certain undertakings, some of which are in the Charter and
others in complementary agreements. The content of these
undertakings need not be described here; but the Court must
stress the importance of the duty to render to the Organization
“every assistance’ which is accepted by the Members in Article 2,
paragraph 5, of the Charter. It must be noted that the effective
working of the Organization—the accomplishment of its task,
and the independence and effectiveness of the work of its agents—
require that these undertakings should be strictly observed.
For that purpose, it is necessary that, when an infringement
occurs, the Organization should be able to call upon the responsible
State to remedy its default, and, in particular, to obtain from
the State reparation for the damage that the default may have
caused to its agent. .

In order that the agent may perform his duties satisfactorily,
he must feel that this protection is assured to him by the Organi-
zation, and that he may count on it. To ensure the independence
of the agent, and, consequently, the independent action of the
Organization itself, it is essential that in performing his duties
he need not have to rely on any other protection than that of
the Organization (save of course for the more direct and immediate
protection due from the State in whose territory he may be).
In particular, he should not have to rely on the protection of his
own State. If he had to rely on that State, his independence
might well be compromised, contrary to the principle applied
by Article 100 of the Charter. And lastly, it is essential that—

13
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 184

whether the agent belongs to a powerful or to a weak State; to
one more affected or less affected, by the complications of inter-
national life; to one in sympathy or ‘not in sympathy with the
mission of the agent—he should know that in the performance
of his duties he is under the protection of the Organization. This
assurance is even more necessary when the agent is stateless.

Upon examination of the character of the functions entrusted
to the Organization and of the nature of the missions of its agents,
it becomes clear that the capacity of the Organization to exercise
a measure of functional protection of its agents arises by necessary
intendment out of the Charter.

The obligations entered into by States to enable the agents of
the Organization to perform their duties are undertaken not in
the interest of the agents, but in that of the Organization. When
it claims redress for a breach of these obligations, the Organization
is invoking its own right, the right that the obligations due to it
should be respected. On this ground, it asks for reparation of
the injury suffered, for ‘‘it is a principle of international law that
the breach of an engagement involves an obligation to make
reparation in an adequate form’’; as was stated by the Permanent
Court in its Judgment No. 8 of July 26th, 1927 (Series A., No. 9,
p. 21). In claiming reparation based on the injury suffered by
its agent, the Organization does not represent the agent, but is
asserting its own right, the right to secure respect for undertakings
entered into towards the Organization.

Having regard to the foregoing considerations, and to the un-
deniable right of the Organization to demand that its Members
shall fulfil the obligations entered into by them in the interest of
the good working of the Organization, the Court is of the opinion
that, in the case of a breach of these obligations, the Organization
has the capacity to claim adequate reparation, and that in assessing
this reparation it is authorized to include the damage suffered by
the victim or by persons entitled through him.

*
* *

The question remains whether the Organization has ‘‘the capacity
to bring an international claim against the responsible de jure or
de facto government with a view to obtaining the reparation due
in respect of the damage caused (a) to the United Nations, (0)
to the victim or to persons entitled through him’’ when the defen-
dant State is not a member of the Organization.

In considering this aspect of Question I (a) and (b), it is neces-
sary to keep in mind the reasons which have led the Court to
give an affirmative answer to it when the defendant State is a
Member of the Organization. It has now been established that
the Organization has capacity to bring claims on the international

14
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 185

plane, and that it possesses a right of functional protection in
respect ofits agents. Here again the Court is authorized to assume
that the damage suffered involves the responsibility of a State,
and it is not called upon to express an opinion upon the various
ways in which that responsibility might be engaged. Accordingly
the question is whether the Organization has capacity to bring a
claim against the defendant State to recover reparation in respect
of that damage or whether, on the contrary, the defendant State,
not being a member, is justified in raising the objection that the
Organization lacks the capacity to bring an international claim.
On this point, the Court’s opinion is that fifty States, representing
the vast majority of the members of the international community,
had the power, in conformity with international law, to bring into
being an entity possessing objective international personality, and
not merely personality recognized by them alone, together with
capacity to bring international claims.

Accordingly, the Court arrives at the conclusion that an affir-
mative answer should be given to Question I (a) and (b) whether
or not the defendant State is a Member of the United Nations.

Question IT is as follows:

“In the event of an affirmative reply on point I (8), how is
action by the United Nations to be reconciled with such rights as
may be possessed by the State of which the victim is a national ?”’

The affirmative reply given by the Court on point I (8) obliges
it now to examine Question II. When the victim has a nationality,
cases can clearly occur in which the injury suffered by him may
engage the interest both of his national State and of the Organ-
ization. In such an event, competition between the State’s right
of diplomatic protection and the Organization’s right of functional
protection might arise, and this is the only case with which the
Court is invited to deal.

In such a case, there is no rule of law which assigns priority
to the one or to the other, or which compels either the State or
the Organization to refrain from bringing an international claim.
OPIN, OF Il IV 49 (REPARATION FOR INJURIES SUFFERED) 186

The Court sees no reason why the parties concerned should not
find solutions inspired by goodwill and common sense, and as
between the Organization and its Members it draws attention to
their duty to render ‘‘every assistance” provided by Article 2,
paragraph 5, of the Charter.

Although the bases of the two claims are different, that does
not mean that the defendant State can be compelled to pay the
reparation due in respect of the damage twice over. International
tribunals are already familiar with the problem of a claim in which
two or more national States are interested, and they know how to
protect the defendant State in such a case.

The risk of competition between the Organization and the
national State can be reduced or eliminated either by a general
convention or by agreements entered into in each particular case.
There is no doubt that in due course a practice will be developed,
and it is worthy of note that already certain States whose nationals
have been injured in the performance of missions undertaken for
the Organization have shown a reasonable and co-operative disposi-
tion to find a practical solution.

The question of reconciling action by the Organization with the
tights of a national State may arise in another way ; that is to say,
when the agent bears the nationality of the defendant State.

The ordinary practice whereby a State does not exercise protec-
tion, on behalf of one of its nationals against a State which regards
him as its own national, does not constitute a precedent which is
relevant here. The action of the Organization is in fact based not
upon the nationality of the victim, but upon his status as agent of
the Organization. -Therefore it does not matter whether or not
the State to which theclaim is addressed regards him as its own
national, because the question of nationality is not pertinent to
the admissibility of the claim.

In law, therefore, it does not seem that the fact of the possession
of the nationality of the defendant State by the agent constitutes
any obstacle to a claim brought by the Organization for a breach of
obligations towards it occurring in relation to the performance of
his mission by that agent.

16
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 187

FOR THESE REASONS,

The Court is of opinion

On Question I (a):
(i) unanimously,

That, in the event of an agent of the United Nations in the
- performance of his duties suffering injury in circumstances
involving the responsibility of a Member State, the United Nations
as an Organization has the capacity to bring an international claim
against the responsible de jure or de facto government with a view to
obtaining the reparation due in respect of the damage caused to the
United Nations.

(ii) unanimously,

That, in the event of an agent of the United Nations in the
performance of his duties suffering injury in circumstances involving
the responsibility of a State which is not a member, the United
Nations as an Organization has the capacity to bring an inter-
national claim against the responsible de jure or de facto government
with a view to obtaining the reparation due in respect of the damage
caused to the United Nations.

On Question I (b):
{i) by eleven votes against four,

That, in the event of an agent of the United Nations in the
performance of his duties suffering injury in circumstances involving
the responsibility of a Member State, the United Nations as an
Organization has the capacity to bring an international claim
against the responsible de jure or de facto government with a view
to obtaining the reparation due in respect of the damage caused
to the victim or to persons entitled through him.

(ii) by eleven votes against four,

That, in the event of an agent of the United Nations in the
performance of his duties suffering injury in circumstances involving
the responsibility of a State which is not a member, the United
Nations as an Organization has the capacity to bring an inter-
national claim against the responsible de jure or de facto government
with a view to obtaining the reparation due in respect of the
damage caused to the victim or to persons entitled through him.

17
OPIN. OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 188

On Question IT :
By ten votes against five,

When the United Nations as an Organization is bringing a claim
for reparation of damage caused to its agent, it can only do so
by basing its claim upon a breach of obligations due to itself ;
respect for this rule will usually prevent a conflict between the
action of the United Nations and. such rights as the agent’s
national State may possess, and thus bring about a reconciliation
between their claims ; moreover, this reconciliation must depend
upon considerations applicable to each particular case, and upon
agreements to be made between the Organization and individual
States, either generally or in each case.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this eleventh day of April, one
thousand nine hundred and forty-nine, in two copies, one of which
will be placed in the archives of the Court and the other trans-
mitted to the Secretary-General of the United Nations.

(Signed) BASDEVANT,

President.

(Signed) E. HAMBRO,

Registrar.

IS
OPIN, OF II IV 49 (REPARATION FOR INJURIES SUFFERED) 189

Judge WINIARSKI states with regret that he is unable to concur
in the reply given by the Court to Question I (8). In general,
he shares the views expressed in Judge Hackworth’s dissenting
opinion.

Judges ALVAREZ and AZEVEDO, whilst concurring in the Opinion
of the Court, have availed themselves of the right conferred on
them by Article 57 of the Statute and appended to the Opinion
statements of their individual opinion.

Judges HACKWORTH, BADAWI PASHA and KryLov, declaring
that they are unable to concur in the Opinion of the Court, have
availed themselves of the right conferred on them by Article 57
of the Statute and appended to the Opinion statements of their
dissenting opinion.

(Inttialled) J. B.
(Imttialled) E. H.

19
220

ANNEX,

LIST OF DOCUMENTS SUBMITTED TO THE COURT.

DOCUMENTS SUBMITTED BY THE SECRETARY-GENERAL OF THE
UNITED NATIONS IN THE COURSE OF THE WRITTEN PROCEEDINGS.

1. Document of the General Assembly (A/674, October 7th, 1948).

Nv

Record of Plenary Meeting of General Assembly (A/PV 169, Decem-
ber 3rd, 1948).

3. Documents of Sixth Committee of the General Assembly.

A/C.6/275. A/C.6/282.
» 275/Rev. I. » 283.
» 276. » 284.
5» 277. ,, 285.
» 278. ,, 286.
»» 279. », 287.
» 279/Corr. I. » 291.
», 280. », 292.
», Z8I. » 293.
», 281/Rev. 1. », 294.
», 281/Rev. 2.

4. Report of Sixth Committee of the General Assembly (A/749,
December 2nd, 1948), Corr. 1, French text, and Corr. 2, English
text.

5. Records of Sixth Committee of the General Assembly.

A/C.6/SR 112. A/C.6/SR 118.
» 113. » 1190.
, 114. » 120.
M IIS. M I21.
” 116. 5 124.
» 117. » 124, Corr. 1, Engl. text.
